Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jacqueline R. Carroll-Hall appeals the district court’s order granting Defendants’ motion to dismiss her complaint alleging claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2010), and under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carroll-Hall v. The Arc of Baltimore, No. 1:10-cv-00873-RDB (D.Md. Sept. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.